Exhibit 10.2

FIRST AMENDMENT TO OFFICE LEASE AGREEMENT

THIS FIRST AMENDMENT TO OFFICE LEASE AGREEMENT (this "Amendment") is executed
effective as of October 12, 2012 (the "Effective Date"), between FSP GALLERIA
NORTH LIMITED PARTNERSHIP, a Texas limited partnership ("Landlord"), and EMCARE,
INC., a Delaware corporation ("Tenant").

W I T N E S S E T H:

A.     Landlord and Tenant have heretofore entered into that certain Office
Lease Agreement (the "Original Lease"), dated March 15, 2012 covering certain
space (the "Original Premises") in the Building (as defined in the Lease) known
as Galleria North Tower I, 13737 Noel Road, Dallas, Texas 75240.

B.     Landlord and Tenant desire to amend the Original Lease subject to and
upon the terms and conditions hereof. Unless otherwise defined herein,
capitalized terms used in this Amendment shall have the meaning given them in
the Original Lease, as modified by this Amendment.

C.     The Original Lease, as modified by this Amendment, is hereinafter
referred to as the "Lease."

NOW, THEREFORE, for and in consideration of the foregoing premises and the
mutual covenants and agreements set forth hereinbelow, together with other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and confessed by each of the parties hereto, the undersigned
Landlord and Tenant do hereby covenant and agree as follows:

1.     Addition of Leased Space and Option.

a.     Landlord and Tenant have agreed to expand the Premises to include certain
space shown on Exhibit "B-1" hereto containing 12,282 square feet of Rentable
Area on the thirteenth floor of the Building (the "13th Floor Expansion Space")
as of February 1, 2013 (the "2/2013 Commencement Date"). In addition, Landlord
hereby grants to Tenant the right and option (the "Option") to elect to further
expand the Premises to include, in addition to the 13th Floor Expansion Space,
certain space to be determined in a subsequent amendment (the "Second
Amendment") containing no less than 12,000 square feet of Rentable Area on the
twelfth floor of the Building (the "12th Floor Expansion Space"). Upon Tenant
exercising its Option, Landlord and Tenant will mutually and reasonably agree
upon the exact location of the 12th Floor Expansion Space, which will be located
on the north side of the floor with elevator exposure, and the square footage
will be confirmed by Landlord's architect after Tenant's architect has created
the final space plan for the 12th Floor Expansion Space. If the Option is timely
exercised, the lease for the 12th Floor Expansion Space shall commence on the
2/2013 Commencement Date and the lease of the 13th Floor Expansion Space shall
commence on January 1, 2014 ("1/2014 Commencement Date"). Tenant must exercise
the Option by giving written notice of its election to Landlord on or before
5:00 p.m. Central Time on November 15, 2012 or the Option shall

FIRST AMENDMENT TO OFFICE LEASE AGREEMENT

 

 

 

automatically terminate and be of no further force or effect. Time is of the
essence with respect to the exercise of the Option. The 13th Floor Expansion
Space, if the Option is not timely exercised, or the 13th Floor Expansion Space
and the 12th Floor Expansion Space, if the Option is timely exercised, will
hereinafter be referred to as the "Expansion Space". Upon Tenant exercising its
Option, the expansion onto the 13th floor will be irrevocable and the Second
Amendment will be created by Landlord within ten (10) days of Tenant's written
notice to Landlord of its exercise of such Option, to document the 12th Floor
Expansion Space, such Second Amendment to be executed by Tenant no later than
November 26, 2012.

b.     If the Option is not timely exercised, then beginning on the 2/2013
Commencement Date (i) all references in the Lease to the "Premises," including
the definition in Section 1 of the Lease, shall include the 13th Floor Expansion
Space; (ii) all references in the Lease to the "Rentable Area of the Premises,"
including the definition set forth in Section 1 of the Lease, shall mean 95,254
square feet of Rentable Area; (iii) Exhibit "B" attached to the Original Lease
is further modified by the addition of the floor plan shown on Exhibit "B-1"
hereto; and (iv) except as specifically modified by the terms of this Amendment,
the terms and provisions of the Original Lease shall apply to the 13th Floor
Expansion Space and Tenant's use and occupancy thereof.

c.     If the Option is timely exercised, then

i.     beginning on the 2/2013 Commencement Date (i) all references in the Lease
to the "Premises," including the definition in Section 1 of the Lease, shall
include the 12th Floor Expansion Space; (ii) all references in the Lease to the
"Rentable Area of the Premises," including the definition set forth in Section 1
of the Lease, shall be adjusted in the Second Amendment to include the square
feet of Rentable Area for the 12th Floor Expansion Space (Rentable Area of the
Premises is estimated to be approximately 94,972 square feet; however, this 12th
Floor Expansion Space square footage amount will be confirmed through the space
planning process as outlined in 1 a. above; (iii) Exhibit "B" attached to the
Original Lease will be modified by the addition of an additional floor plan
shown in the Second Amendment; and (iv) except as specifically modified by the
terms of this Amendment, the terms and provisions of the Original Lease shall
apply to the 12th Floor Expansion Space and Tenant's use and occupancy thereof;
and

 

ii.     beginning on the 1/2014 Commencement Date (i) all references in the
Lease to the "Premises," including the definition in Section 1 of the Lease,
shall be expanded to include the 13th Floor Expansion Space; (ii) all references
in the Lease to the "Rentable Area of the Premises," including the definition
set forth in Section 1 of the Lease, shall be adjusted in a Second Amendment to
include the square feet of Rentable Area for the 12th Floor Expansion Space and
the 13th Floor Expansion Space (Rentable Area of the Premises is estimated to be
approximately 107,254 square feet); (iii) Exhibit "B" attached to the Original
Lease will be further modified by the addition of the floor plan shown in an
Exhibit to the Second Amendment; and (iv) except as specifically modified by

FIRST AMENDMENT TO OFFICE LEASE AGREEMENT

 

 

 

the terms of this Amendment, the terms and provisions of the Original Lease
shall apply to the 12th Floor Expansion Space and the 13th Floor Expansion Space
and Tenant's use and occupancy thereof, other than Base Rent and Tenant
Improvement Allowances which are outlined herein; and

 

2.  Grant. Effective as of the Expansion Commencement Date, Landlord hereby
leases and demises to Tenant, and Tenant hereby leases from Landlord, the
Expansion Space, all upon and subject to the terms and conditions of the Lease.

3.  Adjustment in Base Rental.  From and after Expansion Commencement Date, in
addition to Base Rental provided for in the Lease, Tenant shall also pay Base
Rental for 12th Floor Expansion Space and / or 13th Floor Expansion Space as
follows:

a.     If the Option is not timely exercised, Base Rental shall be:

Lease Months [commencing
February 1, 2013]

Annual Base

Rental Rate Per RSF

Annual Base Rental [based on 12,282 RSF on the 13th Floor] Monthly
Installments Additional Charge to Base Rental 1 through 23 $19.50 $239,499.00
$19,958.25 + Electricity 24 through 32 $0.00 $0.00 $0.00 +Electricity 33 through
41 $19.50 $239,499.00 $19,958.25 +Electricity 42 through 71 $21.50 $264,063.00
$22,005.25 +Electricity 72 through 101 $23.50 $288,627.00 $24,052.25
+Electricity 102 through 132 $25.50 $313,191.00 $26,099.25 +Electricity

 

OR

b.     If the Option is timely exercised, Base Rental shall be the sum of the
Base Rental for the 12th Floor Expansion Space and Electricity and the Base
Rental for the 13th Floor Expansion Area and Electricity, as follows:

 

Lease Months [commencing
February 1, 2013]

Annual Base

Rental Rate Per RSF

Annual Base Rental
[based on estimated 12,000 RSF on the 12th Floor
(See Note 1 below ] Monthly Installments
[based on estimated 12,000 RSF on the 12th Floor
(See Note 1 below ] Additional Charge to Base Rental 1 through 23 $19.50
$234,000.00 $19,500.00 + Electricity 24 through 32 $0.00 $0.00 $0.00
+Electricity 33 through 41 $19.50 $234,000.00 $19,500.00 +Electricity 42 through
71 $21.50 $258,000.00 $21,500.00 +Electricity 72 through 101 $23.50 $282,000.00
$23,500.00 +Electricity 102 through 132 $25.50 $306,000.00 $25,500.00
+Electricity

 

 

FIRST AMENDMENT TO OFFICE LEASE AGREEMENT

 

 

 

Note 1: The exact 12th floor RSF will be determined in accordance with 1.a.
above. Upon finalizing the actual RSF number, the Base Rent numbers will be
adjusted in the Second Amendment.

 

Lease Months [commencing
January 1, 2014]

Annual Base

Rental Rate Per RSF

Annual Base Rental
[based on 12,282 RSF
on the 13th Floor ] Monthly
Installments Additional Charge to Base Rental 1 through 12 $19.50 $239,499.00
$19,958.25 + Electricity 13 through 18 $0.00 $0.00 $0.00 +Electricity 19 through
30 $19.50 $239,499.00 $19,958.25 +Electricity 31 through 60 $21.50 $264,063.00
$22,005.25 +Electricity 61 through 90 $23.50 $288,627.00 $24,052.25 +Electricity
91 through 121 $25.50 $313,191.00 $26,099.25 +Electricity

 

Tenant agrees to pay to Landlord the additional Base Rental and electricity
described above as otherwise provided in the Lease.

4.   Tenant's Share of Basic Operating Costs. On the 2/2013 Commencement Date,
Tenant's Share with respect to Building Operating Costs, shall be adjusted to be
an amount determined by dividing by the Rentable Area of the Building into the
Rentable Area of the Premises, including the additional Rentable Area contained
in the Expansion Space on such date. If the Option is timely exercised, on the
1/2014 Commencement Date, Tenant's Share with respect to Building Operating
Costs, shall be further adjusted to be an amount determined by dividing the
Rentable Area of the Building into the Rentable Area of the Premises, including
the additional Rentable Area contained in the Expansion Space on such date. The
Second Amendment will reflect the actual percentages for Tenant's Share of Basic
Operating Costs. The "Base Year" for the Expansion Space shall be the calendar
year in which the Commencement Date for the Expansion Space, or the respective
Commencement Dates for each portion of the Expansion Space, if the Option is
exercised, occurs.

5.   Condition of Premises and Tenant Improvements. Landlord and Tenant agree
that Tenant will accept the Expansion Space on an "AS IS, WHERE IS" basis as of
the Expansion Commencement Date, and Tenant, by its signature below, accepts the
Expansion Space on such terms.

6.   Termination of Right of First Refusal and Right of First Offer. Effective
on the date of this Amendment, Exhibit "H" to the Lease is hereby amended and
restated in its entirety and superseded by Exhibit "H-1" hereto.

 

FIRST AMENDMENT TO OFFICE LEASE AGREEMENT

 

 

 

7.   Temporary Space. In consideration for Tenant's agreement to lease the
Expansion Space, Landlord hereby leases to and Tenant hereby leases from
Landlord certain space on the 14th Floor of the Building more described on
Exhibit "B-2" hereto (the "Temporary Space") for a period of time commencing on
the date of this Amendment and ending on March 14, 2013. Tenant is not obligated
to pay any additional Rent for the Temporary Space but Tenant shall pay for all
electricity and costs associated with cleaning and janitorial services furnished
to the entire 14th floor, which includes the Temporary Space, in accordance with
the requirements of the Lease. All of the terms of the Lease shall apply to the
Temporary Space as if the Temporary Space was part of the Premises except Tenant
shall not have the right to (i) make any alterations, additions or improvements
to the Temporary Space, or (ii) assign or sublet its rights and interests in the
Temporary Space. Tenant has inspected the Temporary Space and confirms to
Landlord that it is satisfactory and accepts the Temporary Space on an "AS IS,
WHERE IS" basis.

8.   Letter of Credit. Within five (5) business days of Tenant's execution and
delivery of this Amendment and as a condition to the effectiveness of this
Amendment, Tenant shall deliver to Landlord a Letter of Credit in a face amount
equal to the Adjusted Amount and otherwise in full compliance with the
requirements of the Lease, including specifically Section 8 of the Lease and
Exhibit "K" to the Lease. The term "Adjusted Amount" shall mean $1,180,000.00
unless Tenant timely exercises the Option, in which case the Adjusted Amount
shall be $1,325,000.00. So long as no Event of Default has occurred and is
continuing, beginning on December 1, 2013, the Security Deposit and continuing
on each the next succeeding three anniversary dates of the Lease, will reduce by
an amount equal to one-fourth (1/4) of the face amount of the Adjusted Amount.
Tenant shall have the right to effect such reduction by substituting a new
Letter of Credit in the reduced face amount so long as such Letter of Credit is
otherwise in the form required by this Lease. Tenant acknowledges that if Tenant
fails to timely cause the expiry date of the Letter of Credit (subject to the
reduction of the Letter of Credit and Security Deposit as provided below) to be
extended for a period of at least one (1) year thirty (30) days prior to the
then applicable expiry date, Landlord shall have the right to present the Letter
of Credit for payment in the full amount available under the Letter of Credit
and thereafter to hold and apply the proceeds thereof as a Security Deposit in
accordance with its rights under this Lease.

9.   Tenant Improvements. Tenant Improvements for the Expansion Space and the
Improvement Allowance are set forth on, and shall be governed by, Exhibit "D"
hereto.

10.   Parking. In addition to the parking rights granted to Tenant in Exhibit
"E" of the Lease, Tenant shall also have a non-exclusive right to 3.5 Parking
Spaces for every 1,000 square feet of Rentable Area in the Expansion Space (the
"Expansion Parking Spaces"). The Expansion Parking Spaces shall be allocated
among the Parking Areas as follows: 10% of the Expansion Parking Spaces shall be
reserved Parking Spaces in the Parking Garage, 10% of the Expansion Parking
Spaces shall be reserved Parking Spaces in the Underground Parking Area and the
balance shall be unreserved spaces in the Parking Garage. There will be no
charge for the use of the unreserved Parking Spaces. A monthly charge of $50.00
plus applicable taxes per Parking Space shall apply to each of the reserved
Parking Spaces in the Parking Garage and a monthly charge of $100.00 plus
applicable taxes per Parking Space shall be assessed for each reserved Parking
Space in the Underground Parking Area. Tenant will be charged for the reserved
Parking Spaces regardless of whether the spaces are utilized. Except as
especially set forth in this paragraph, the provisions of Exhibit "E" to the
Lease shall be applicable to the Expansion Parking Spaces.

 

FIRST AMENDMENT TO OFFICE LEASE AGREEMENT

 

 

 

11.   Commissions. Landlord and Tenant acknowledge that Cassidy Turley
Commercial Services, Inc. has acted on behalf of Landlord in connection with
this Amendment and Jones Lang LaSalle has acted on behalf of Tenant
(collectively, "Brokers"). Landlord and Tenant agree that the Brokers are the
only brokers involved in the procurement, negotiation or execution of this
Lease, and that any commissions that may be payable by Landlord shall be paid
pursuant to a separate commission agreement. LANDLORD AND TENANT HEREBY
INDEMNIFY EACH OTHER FROM THE PAYMENT OF ANY COMMISSIONS OWED TO ANY BROKER WITH
RESPECT TO THIS AMENDMENT RESULTING FROM THE ACTS OF SUCH INDEMNIFYING PARTY,
BUT NOT OTHERWISE.

12.   No Modification. Except as specifically amended by this Amendment, all
other terms and conditions of the Lease shall remain unchanged and in full force
and effect, and as said terms and conditions have been modified or amended
hereby, same shall be binding upon the parties hereto and their respective
successors and assigns. The Original Lease and this Amendment shall be construed
as one instrument and any default under the Original Lease shall also be a
default under this Amendment and any default under this Amendment shall also be
a default under the Original Lease.

13.   No Waiver. Landlord and Tenant expressly acknowledge and agree that
nothing herein shall affect, abrogate or waive any rights or obligations of
Landlord or Tenant under the Lease."

14.   Governing Law. THE TERMS AND PROVISIONS HEREOF SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

15.   Headings. The section headings hereof are inserted for convenience of
reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.

16.   Construction. Whenever the context hereof so requires, reference to the
singular shall include the plural and likewise, the plural shall include the
singular; words denoting gender shall be construed to mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general, but shall be construed as cumulative of the general recitation. In
the event of any conflict between the terms of the Original Lease and this
Amendment, this Amendment shall control.

17.   Severability. If any clause or provision of this Amendment is or should
ever be held to be illegal, invalid or unenforceable under any present or future
law applicable to the terms hereof, then and in that event, it is the intention
of the parties hereto that the remainder of this Amendment shall not be affected
thereby, and that in lieu of each such clause or provision of this Amendment
that is illegal, invalid or unenforceable, such clause or provision shall be
judicially construed and interpreted to be as similar in substance and content
to such illegal, invalid or unenforceable clause or provision, as the context
thereof would reasonably suggest, so as to thereafter be legal, valid and
enforceable.

 

 

FIRST AMENDMENT TO OFFICE LEASE AGREEMENT

 

 

 

18.   Ratification. Tenant hereby confirms and ratifies that, as of the
Effective Date of this Amendment, and the Original Lease, as modified by this
Amendment, remains in full force in effect.

END OF TEXT; SIGNATURE PAGES TO FOLLOW

 

 

 

FIRST AMENDMENT TO OFFICE LEASE AGREEMENT

 

 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
first above written.

Landlord's Notice Address:

 

Franklin Street Properties

401 Edgewater Place

Suite 201

Wakefield, Massachusetts 01880-6210

Attn: Scott Carter, Esq.

 

and

 

Franklin Street Properties

401 Edgewater Place

Suite 201

Wakefield, Massachusetts 01880-6210

Attn: Asset Management

 

LANDLORD:

FSP GALLERIA NORTH LIMITED PARTNERSHIP, a Texas Limited Partnership

 

By:      FSP Property Management LLC,

its asset manager

 

By: /s/ John F Donahue 

Name: John F Donahue

Title: Vice President     

 

Tenant's Notice Address:

 

13737 Noel Road, 15th Floor
Dallas, TX 75240

Attention: Pamela Overstreet

 

And

 

6200 S. Syracuse Way, Suite 200

Greenwood Village, CO 80111

Attention: Legal Department

 

 

TENANT:

 

EMCARE, INC., a Delaware Corporation

By:  /s/ Todd Zimmerman

Name: Todd Zimmerman

Title:    President             

 

FIRST AMENDMENT TO OFFICE LEASE AGREEMENT

 

 

 

EXHIBIT "B-1"

13TH FLOOR EXPANSION SPACE

 

 

EXHIBIT B-1 – FLOOR PLAN – 13th FLOOR EXPANSION SPACE

 

 

EXHIBIT "B-2"

Floor Plan – Temporary space

 

Option 2- Half Floor with two offices and conference [image_001.jpg]

EXHIBIT B-2 – FLOOR PLAN – TEMPORARY SPACE

 

 

EXHIBIT "D"

TENANT IMPROVEMENTS AGREEMENT

[Expansion Space]

This Tenant Improvements Agreement (herein so called) describes and specifies
the rights and obligations of Landlord and Tenant under the Amendment to which
this Exhibit "D" is attached, with respect to the design, construction and
payment for the completion of the Tenant Improvements for Expansion Space.
Performance of the "Work" (as defined below) shall occur after the earlier of
the exercise by Tenant of the Option or the expiration of the Option.

1.     Definitions. Any capitalized terms not defined in this Tenant
Improvements Agreement shall have the meaning set forth in the Amendment, or if
not defined in the Amendment, then the meaning set forth in the Lease.
Additionally, as used in this Tenant Improvements Agreement, the following terms
(when delineated with initial capital letters) shall have the respective meaning
indicated for each as follows:

"Contractor" means the general contractor selected by mutual agreement of
Landlord and Tenant to perform the Work, provided, however that Landlord and
Tenant hereby approve the following to be the Contractor: Pacific Builders,
Inc.; J.F. Jones, Inc. and Balfour Beatty Construction.

"Certificate of Occupancy" means a certificate of occupancy, governmental
sign-off or other document, permit or approval (whether conditional,
unconditional, temporary or permanent) which must be obtained by Landlord from
the appropriate governmental authority as a condition to the lawful initial
occupancy by Tenant of the Expansion Space that is the subject of the Work.

"Improvement Allowance" means (i) if the Option is not timely exercised, $34.00
per square foot of Rentable Area in the 13th Floor Expansion Space, and (ii) if
the Option is timely exercised, $25.00 per square foot of Rentable Area in the
12th Floor Expansion Space and $31.00 per square foot of Rentable Area in the
13th Floor Expansion Space.

"Plans and Specifications" means the detailed construction documents for the
Tenant Improvements referred to in paragraph 5 below.

"Space Plan" means the space plan to be prepared by Tenant in accordance with
paragraph 4 below and approved by Landlord and Tenant, and showing the general
configuration of the Tenant Improvements for the Expansion Space.

"Substantial Completion" means as to the Expansion Space located on either the
12th Floor or the 13th Floor, as the case may be, (a) the date that a
Certificate of Occupancy (and/or all approvals required for the issuance thereof
by any entity having jurisdiction over the Tenant Improvement Work) is obtained
for the Expansion Space on such Floor, and (b) the Contractor and Tenant's
Architect issue a joint certificate to Landlord and Tenant that the Work for
such Expansion Space has been substantially completed.

EXHIBIT D – TENANT IMPROVEMENTS AGREEMENT

 

 

 

"Tenant Delay" means any actual delay in the design and/or construction of the
Tenant Improvements to extent caused or contributed to by Tenant, including,
without limitation, with respect to the Tenant Improvements, Tenant's failure to
timely prepare or approve a space plan for the Tenant Improvements for the
Expansion Space, Tenant's failure to timely prepare or approve Plans and
Specifications, and any delay from any revisions Tenant proposes to the approved
Plans and Specifications. A Tenant Delay excuses Landlord's performance of any
obligation related thereto for a period equal to (a) the duration of the act,
occurrence or omission that constitutes the Tenant Delay, or (b) if longer, the
period of delay actually caused by such Tenant Delay, but less, in each case,
any delay that constitutes a Landlord Delay.

"Tenant's Architect" means HOK, L.P.

"Landlord Delay" means any actual delay in the design and/or construction of the
Tenant Improvements to the extent caused or contributed to by Landlord,
including, without limitation, with respect to the Tenant Improvements,
Landlord's failure to: (i) provide information about the Building or subject
Expansion Space within seven (7) days of Tenant's reasonable written request;
(ii) provide timely access to the subject Expansion Space or to timely approve a
space plan for the Tenant Improvements and/or Plans and Specifications; and
(iii) any delay from any revisions Landlord proposes to the approved Plans and
Specifications, in all cases, for the subject Expansion Space and in accordance
with any specific time frames set forth in this Tenant Improvements Agreement.

"Tenant Improvements" means the initial improvements to the Expansion Space that
is more particularly described in the Plans and Specifications.

"Work" means all materials and labor to be added to the existing improvements in
an Expansion Space, if any, in order to complete the installation of the Tenant
Improvements within each Expansion Space in accordance with the Plans and
Specifications for such Expansion Space, including, without limitation, all air
balancing and other mechanical adjustments to Building equipment serving the
applicable Expansion Space. Tenant acknowledges and agrees that only Building
Standard materials may be utilized in the performance of the Work unless
otherwise approved by Landlord in writing, such approval not to be unreasonably
withheld or delayed.

2.     Space Plan.

A.     Tenant has engaged Tenant's Architect, who is hereby approved by
Landlord, as its space planner to prepare Tenant's Space Plan, Plans and
Specifications and relating planning services.

B.     On or before November 15, 2012, Tenant will provide Landlord with a space
plan (the "Space Plan") for the Tenant Improvements for the that portion of the
Expansion Space as to which the Lease will commence on the 2/2013 Commencement
Date (and the timing for submittal of the Space Plan for the balance of the
Expansion Space, if any, will be as set forth in Exhibit "D" to the Original
Lease for the Tenant Improvements for Phase II). The Space Plan must (a) be
compatible with the base building (both aesthetically and mechanically, as

EXHIBIT D – TENANT IMPROVEMENTS AGREEMENT

 

 

 

reasonably determined by Landlord); (b) be adequate, in Landlord's reasonable
discretion, for the preparation of Plans and Specifications for the Tenant
Improvements; (c) show, in reasonable detail, the layout of walls and doors,
room identifications and locations for millwork and appearance of the finishing
materials (to the extent available at the point in the design process, otherwise
such finish materials shall be included with the Plans and Specifications) to be
used in connection with installing the Tenant Improvements; (d) contain such
other additional design information, conceptual or otherwise, that is not
customarily considered Space Plan information but may be preliminary, schematic
or design development concepts to the extent and as available at this time
(which may occur by meeting with Landlord to review the Space Plan); (e) contain
such preliminary pricing information as is available at the time. All Space Plan
drawings must be not less than 1/8" scale. Landlord has provided all information
regarding Building Standard materials, systems and capacities prior to the
mutual execution and delivery of this Lease. Within seven (7) Business Days
after receipt of the Space Plan, Landlord will notify Tenant in writing of its
approval or disapproval of such Space Plan and if Landlord disapproves such
Space Plan, Landlord's comments and suggestions for modifications to the Space
Plan that will make it acceptable to Landlord; provided, however that Landlord's
failure to respond within such 7-day period shall be deemed approval of the
Space Plan. Landlord and Tenant shall work in good faith to reach agreement on
the Space Plan to resolve any disagreements between Landlord and Tenant that are
necessary to achieve final approval of such Space Plan.

3.     Plans and Specifications. On or before December 15, 2012, Tenant will
cause to prepared and delivered to Landlord Plans and Specifications for the
Tenant Improvements (the "Plans and Specifications") that are in conformity with
the approved Space Plan for the that portion of the Expansion Space as to which
the Lease will commence on the 2/2013 Commencement Date (and the timing for
submittal of the Plans and Specifications for the balance of the Expansion
Space, if any, will be as set forth in Exhibit "D" to the Original Lease for the
Tenant Improvements for Phase II). Tenant acknowledges that the 2/2013
Commencement Date shall not be delayed as a result of the delivery date of the
Plans and Specifications which may cause Substantial Completion to occur beyond
the 2/2013 Commencement Date. Without limiting those general requirements, the
Plans and Specifications must expressly specify and include (without limitation)
all of the following: (1) wall types and heights and insulation, if needed; (2)
door types and hardware groups; (3) door frame types; (4) ceiling heights; (5)
ceiling materials; (6) floor covering materials and locations; (7) all wall
finishes; (8) any appliances, special systems or equipment to be furnished as a
part of the construction; (9) any mechanical requirements beyond that provided
in the base building; (10) any fire protection requirements beyond that provided
in the base building; (11) any plumbing requirements; (12) all power and data
locations; (13) any power required other than Building Standard power
distribution; (14) any power requirements for modular furniture; (15) any
emergency power requirement; (16) any lighting requirements beyond that provided
in the base building; (17) millwork elevations and details; (18) specific floor
material selections and designations; and (19) specific wall material selections
and designations. The Plans and Specifications must also include enlarged sketch
layouts for any non-standard rooms, including reflected ceiling plans, and must
state the approximate usable and rentable square footage of the Expansion Space.
If Tenant fails to provide Landlord with a Plans and Specifications meeting in
accordance with the foregoing requirements by the date set forth above in this
section, then such delay is a Tenant Delay until such Plans and Specifications
are delivered to Landlord. Landlord will approve or disapprove (specifically
describing any reasons for disapproval) the Plans and

EXHIBIT D – TENANT IMPROVEMENTS AGREEMENT

 

 

 

Specifications in writing within five (5) Business Days after receiving them and
agrees that it shall not unreasonably withhold, condition (except as set forth
herein) or delay such approval. If Landlord disapproves the Plans and
Specifications, Tenant will provide appropriately revised Plans and
Specifications to Landlord for approval (or disapproval) within ten (10) days on
the same basis as set forth above. After Landlord's approval, the Contractor
will submit the Plans and Specifications for permits and construction bids. If
Tenant specifies any long lead time items that would delay Substantial
Completion of the Tenant Improvements, Landlord will promptly notify Tenant and
Tenant will cooperate with Landlord to select a reasonable substitute.
Landlord's failure to respond within the subject approval periods shall be
deemed to constitute approval of the Space Plans and/or Plans and
Specifications, respectively, as submitted. Any Landlord changes must be
reasonably specific and accompanied by a statement of the specific reasons for
each required change. Landlord may only require changes to the Plans and
Specifications that are (a) reasonably necessary to conform the Plans and
Specifications to the Space Plans, or (b) are within Landlord's approval rights
set forth in Section 7 below. If changes are so required, Landlord and Tenant
will cooperate in good faith to agree on the extent and nature of the changes
and Tenant's Architect and engineers shall make the required changes within
three (3) Business Days after receipt of the notice described in Section 2.B
above in the case of the Space Plans and this Section 3 in case of the Plans and
Specifications, respectively.

4.     Tenant Improvements. If Tenant timely exercises the Option, Tenant may
elect to perform the Work as to the Tenant Improvements on the 12th Floor and
the Tenant Improvements on the 13th Floor at the same or different times so long
as such Work may reasonably completed on or before the commencement date that is
applicable to the Expansion Space on such Floor. The Tenant Improvements will be
designed and constructed as described in this Exhibit "D". Tenant and Landlord
shall solicit bids for the Tenant Improvements from no less than three (3) but
not more than five (5) general contractors as mutually approved by Tenant and
Landlord (which may include some or all of the general contractors listed in the
definition of "Contractor" above). All subcontracted work (except for fire
alarm, sprinkler work, Building automation system(s) connections, Building roof
work and work associated with existing warranties) will be competitively bid by
a minimum of three (3) qualified subcontractors in each trade of work. Tenant
will have the right, but not the obligation, to attend contractor interviews,
review or prepare the invitation to bid (with Landlord's reasonable approval),
review the bid documents, and be present at the bid opening. Tenant and Landlord
will mutually agree on the selection of the Contractor to be the general
contractor for the Tenant Improvements. Upon selection of the Contractor,
Landlord will enter into a construction contract with the Contractor to perform
the Work and making advances to Contractor from the Improvement Allowance
(unless Tenant elects to hire its own project manager to manage the
construction, as outlined below, and in that case, Tenant will enter into a
construction contract with the Contractor to perform the Work and make advances
to Contractor. Tenant will submit invoices, check copies and lien releases for
reimbursement from Improvement Allowance). Landlord shall not be liable for any
defects in the Tenant Improvements, cost overruns by Contractor or delays in the
completion of the Tenant Improvements (other than to the extent caused by a
Landlord Delay). Tenant will pay all costs of preparing the Space Plans,
construction document preparation, negotiation of the construction contract with
the Contractor, design, Plans and Specifications as well as all direct and
indirect costs Landlord incurs in connection with the design and construction of
the Tenant Improvements subject to the application of the Improvement Allowance.
Such costs Landlord incurs may include, without limitation, all costs of general
conditions, labor, materials, and other

EXHIBIT D – TENANT IMPROVEMENTS AGREEMENT



 

 

 

construction costs, the fees (on an hourly basis) of Contractor's project
manager and site superintendent for the Tenant Improvements, and all costs
incurred in connection with obtaining permits for the Tenant Improvements. For
all purposes of ownership, including risk of loss thereto, the Tenant
Improvements will immediately upon installation be and remain a part of the
Building and the property of Landlord (subject to Section 15 (c) of the Lease).
Tenant will notify Landlord in writing no later than November 15, 2012, if
Tenant elects to have Landlord's construction manager, Hines Interests, manage
the construction of the Tenant Improvements; it being understood that Tenant may
determine to manage or hire its own project manager for the construction of the
Tenant Improvements for the Expansion Space, in which event the fee described
below shall be reduced to one percent (1%); and agrees that such construction
manager shall receive a fee for such services in an amount equal to three
percent (3%) of the hard costs of construction. Such construction management
services shall include, without limitation, the following: (a) preparing budgets
and advising Tenant on costs and building conditions affecting cost and
schedule; (b) reviewing Tenant's plans and specifications for comment and
approval; (c) arrange for and attend contractor pre-construction interviews for
selection of bidders; (d) in collaboration with Tenant's representative,
receive/analyze/summarize contractors bids/proposals and make firm selection
recommendation; (e) recommend cost and time saving adjustments to meet budget
and schedule objectives, (f) attend weekly construction meetings and arrange for
documenting progress; (g) coordinate Building access and operations with that of
the Tenant Improvements and Tenant's contractors and vendors; (h) provide
regular construction cost updates (construction cost summaries and accounting
against the allowance, including final accounting) to Tenant including
submitting and processing construction cost change orders to Tenant for
approval; (i) arrange for preparation of schedules including regular updates;
(j) identify Substantial Completion and provide for the timely identification
and completion of punch list items; and (k) arrange for the delivery of
close-out documentation including electronic as-built plans, certificate of
occupancy, operation and maintenance manuals, warranties, final waivers and
release of liens. The Contractor and Tenant shall have (i) the right to use
existing communication conduit within and between the floors, (ii) access to the
Building telecom risers and pathways (horizontal and vertical), conduits and
cabling, (ii) the right to improve elevator lobbies, restrooms and stairwells on
those floors of the Building in which the Tenant has leased the entire floor;
(iii) the right to purchase and install Tenant's own cosmetic/decorative
materials, including, but not limited to, floor coverings, paint and wall
coverings; (iv) perform core drilling contemplated by the Plans and
Specifications during periods other than Normal Business Hours, (v) where
contemplated by the Plans and Specifications, add structural support to increase
floor loading; (vi) the right to install Tenant's own security card system for
access to the Premises (which security system may be installed in a manner that
is compatible with the Building's security system so that Tenant's security card
system will provide access to both the Building and the Premises); (vii) the
right to secure the Building's stairwells on the floors in which Tenant has
leased the entire floor, subject in all events to compliance with the Rules and
Regulations and applicable Laws. With the exception of core drilling and
excessive noise activities, construction of the Tenant Improvements will be
conducted during Normal Business Hours. Access to the Building loading dock and
vertical transportation shall be available to Contractor 24/7 at no additional
cost. Contractor will coordinate with the Building's property manager to obtain
reasonable access to floors contiguous to the Premises for the purpose of
installing floor outlets, water lines, taps, drains, etc., to the Premises.
Tenant shall also have the option to connect to the existing generator for back
up emergency power in the capacity of 100 amps three phase 480 volts. Tenant
will have the right, but not the obligation, to review and approve the
construction contract with the Contractor, which approval shall not be
unreasonably withheld, conditioned or delayed.

EXHIBIT D – TENANT IMPROVEMENTS AGREEMENT

 

 

 

5.     Improvement Allowance.

A.     If Tenant exercises the Option, Tenant shall have the right, at its
option, to allocate the aggregate Improvement Allowance among the Tenant
Improvements to be constructed on the 12th Floor and the 13th Floor in any way
it desires, but in no event exceeding $36 per square foot of Rentable Space on
the 12th Floor or on the 13th Floor. No portion of the Improvement Allowance may
be used to pay costs or expenses related to any portion of the Premises other
than the Expansion Space.

B.     Landlord will credit an amount, not to exceed the Improvement Allowance,
against Tenant's obligation to pay for the design and construction of the Tenant
Improvements. Landlord is not obligated to pay or incur any amounts that exceed
the Improvement Allowance. If Landlord reasonably estimates that the cost of the
Tenant Improvements will exceed the Improvement Allowance, Landlord may require
Tenant to deposit fifty percent (50%) such excess with Landlord before Landlord
enters into the construction contract with the Contractor or commences the Work
and the remaining fifty percent (50%) of such excess upon receipt of the first
invoice from the Contractor. In no event will Landlord have any obligation to
pay for any costs of the Tenant Improvements in excess of the Improvement
Allowance or to perform any work in the Premises that is not expressly
contemplated by this Lease.

C.     Tenant shall have the right to apply up to $8.50 per square foot of
Rentable Area in the Premises to pay for various soft costs incurred by Tenant
in connection with the Tenant Improvements such as, by way of example but not
limitation, costs of preparation of the Space Plan and the Plans and
Specifications, architectural and MEP fees, and moving costs. In addition, the
Improvement Allowance may be applied by Tenant to pay for wiring and cabling
costs, security systems, audio visual system, signage, hard construction costs,
permitting and construction management fees. Furniture, fixtures and equipment
and/or cubicles shall not be paid for with the Improvement Allowance.

D     If Tenant has not submitted all required paperwork and applied all of the
Improvement Allowance by December 31, 2014, Tenant shall forfeit the remaining
balance and will not have any right to offset or reduce the Base Rental. In no
event shall Landlord be obligated to pay any of the Improvement Allowance after
December 31, 2014.

6.     Changes to Plans and Specifications. Tenant will immediately notify
Landlord if Tenant desires to make any changes to the Tenant Improvements after
Tenant has approved the Plans and Specifications. If Landlord approves the
revisions, Landlord will notify Tenant of the anticipated additional cost and
delay in completing the Tenant Improvements that would be caused by such
revisions, provided, however, if any of such changes actually reduces such cost
or time, such reduction shall be netted against any increases to cost or delay
in time (of any other changes) to determine the extent of any actual net
additional cost or delay. Tenant will approve or disapprove of any increased
cost and delay within five (5) Business Days after such notice. If Tenant
approves, Landlord will prepare, and Landlord and Tenant will execute, a change
order

EXHIBIT D – TENANT IMPROVEMENTS AGREEMENT

 

 

 

describing the revisions and the anticipated net additional cost and delay, if
any. Any net delay relating to a request for revisions or a change order shall
be a Tenant Delay. If Landlord reasonably estimates that the change order will
cause the cost of the Tenant Improvements to exceed the Improvement Allowance
(or if the cost of the Tenant Improvements already exceeds the Improvement
Allowance), Landlord may require Tenant to deposit such estimated additional
cost with Landlord before the change order work is performed.

7.     Landlord's Approval Rights. Landlord may withhold its approval of any
Space Plan, Plans and Specifications, change orders, or other work requested by
Tenant which Landlord reasonably determines may require work which: (a) exceeds
or adversely affects the structural integrity of the Building; (b) adversely
affects, or exceeds Tenant's pro rata capacity of, any part of the heating,
ventilating, air conditioning, plumbing, mechanical, electrical, communication
or other systems of the Building; (c) will increase the cost of operation or
maintenance of any of the systems of the Property; (d) does not conform to
applicable building codes or is not approved by any governmental authority with
jurisdiction over the Premises; (e) is not a Building Standard item or an item
of equal or higher quality (other than any de minimus variations); (f) may
detrimentally affect the uniform appearance of the Property; or (g) is
reasonably disapproved by Landlord.

8.     Tenant's Representative. Tenant designates Pamela Overstreet as the
representative of Tenant having authority to approve the Plans and
Specifications, request or approve any change order, give and receive all
notices, consents, approvals and directions regarding the Tenant Improvements,
and to otherwise act for and bind Tenant in all matters relating to the Tenant
Improvements.

9.     Tenant Access Prior to Substantial Completion. Landlord will allow Tenant
limited access to the Expansion Space where the Work is being performed prior to
Substantial Completion to begin installing equipment, fixtures, furniture and
cabling and/or to properly coordinate such work with the construction of such
Tenant Improvements so long as Tenant gives Landlord reasonable advance written
notice of its desire for such access.  Any such access will be subject to
Landlord's prior consent in each instance (or as may be reflected in the
construction schedule and/or agreed upon at construction meetings), which
consent will not be unreasonably withheld but may be conditioned on Tenant's
work not interfering with the construction of the Tenant Improvements or Tenant
coordinating its access and work with the Contractor. Any such use of the
Expansion Space is also subject to, and Tenant must comply with and observe, all
applicable Laws, all safety rules and procedures, the Rules and Regulations and
all other terms and conditions of this Lease; provided, however, (a) no Rent
shall be due in respect of such access and (b) in no event may Tenant conduct
business in the Premises during such early access period. Tenant covenants and
agrees to exercise its rights of access prior to Substantial Completion provided
for in this Section 9 in a manner that will not interfere with, delay or disrupt
the Contractor's performance of the Work.

10.     Punch List. Not later than Substantial Completion, Landlord, Tenant and
Tenant's Architect will inspect the Premises and develop a "punch list" of any
Tenant Improvement items which were either not properly completed or are in need
of repair. The Contractor shall be responsible to complete (or repair, as the
case may be) the items listed on the punch list with commercially reasonable
diligence and speed. If Tenant does not inspect the Premises with

EXHIBIT D – TENANT IMPROVEMENTS AGREEMENT



 

 

 

Landlord as reasonably requested by Landlord prior to or upon Substantial
Completion, Tenant will be deemed to have accepted the Premises as delivered,
subject to any punch list items noted by Landlord, all of which punch list items
shall be completed as soon as reasonably possible. For the purposes hereof
"punch list" items shall mean those which are minor, cosmetic in nature, do not
prevent Tenant from occupying the Premises for the operation of its business and
can be addressed easily and promptly following Substantial Completion.

11.     Tenant Finish Work. All finish work and decoration and other work
desired by Tenant and not included within the Tenant Improvements to be
performed by Landlord as set forth in the approved Plans and Specifications
(including specifically, without limitation, the design and installation of all
computer systems, telephone systems, telecommunications systems, removable
fixtures, furnishings, and equipment) will be designed, furnished and installed
by Tenant at Tenant's sole expense and will not be chargeable against the
Improvement Allowance; provided, however, the Tenant Allowance may be applied to
contain mechanical, electrical, and plumbing equipment such as the UPS,
supplemental HVAC units and all additional power equipment as set forth in the
Plans and Specifications as and once approved by Landlord and Tenant. Tenant
will perform all such work in the same manner and following the same procedures
as are provided in this Lease for Alterations. Landlord is under no obligation
to perform, inspect, or supervise any such work, and Landlord shall have no
liability or responsibility whatsoever therefor.

12.     Signs. Subject to Tenant's options under Section 10 of the Lease,
Landlord, at Tenant's sole cost and expense, will install and/or provide to
Tenant the signage contemplated by Section 10 of the Lease.

13.     Building Services During design, Construction and Move In. Other than
for HVAC services during other than Normal Business Hours, Tenant shall not be
obligated to pay any charges for the use of Building services including, without
limitation, loading dock, parking, freight elevators, electricity, HVAC and
water, and Landlord shall provide a reasonable amount of free, unreserved
parking spaces in a location to be designated by Landlord for Tenant and
Tenant's design and construction related agents including, without limitation,
Tenant's Architect and project manager, the Contractor, and subcontractors, in
each case, during the design and construction of the Tenant Improvements or
during Tenant's move into the Expansion Space.

14.     Liens and Claims. Tenant will keep the Property and the Complex free
from any mechanics', materialmen's, designers' or other liens arising out of any
work performed, materials furnished or obligations incurred by or for Tenant or
any person or entity claiming by, through or under Tenant. Tenant will upon
request record and post notices of non-responsibility or such similar protective
notices as Landlord may reasonably request. If any such liens are filed and
Tenant, within fifteen (15) days after such filing, does not release the same of
record or provide Landlord with a bond or other surety satisfactory to Landlord
protecting Landlord and the Property and the Complex against such liens,
Landlord may, without waiving its rights and remedies based upon such breach by
Tenant and without releasing Tenant from any obligation under the Lease, cause
such liens to be released by any means Landlord deems proper, including, but not
limited to, paying the claim giving rise to the lien or posting security to
cause the discharge of the lien. In such event, Tenant will reimburse Landlord,
as Rent, for all amounts Landlord pays (including, without limitation,
reasonable attorneys' fees and costs). To the fullest

 

EXHIBIT D – TENANT IMPROVEMENTS AGREEMENT

 

 

 

extent allowable under the Laws, Tenant releases and will indemnify, protect,
defend (with counsel reasonably acceptable to Landlord) and hold harmless the
Landlord Related Parties and the Property and the Complex from and against any
Claims in any manner relating to or arising out of the Tenant Improvements, any
of the Work or any other work performed, materials furnished or obligations
incurred by or for Tenant or any person or entity claiming by, through or under
Tenant.

 

EXHIBIT D – TENANT IMPROVEMENTS AGREEMENT

 

 

 

EXHIBIT "H-1"

 

RIGHT OF FIRST REFUSAL

Tenant shall have a right of first refusal to lease the remaining vacant space
on the twelfth (12th) Floor of the Building (the "ROFR Floor") that is not part
of the Expansion Space and after the date that the Option is either timely
exercised or lapses as set forth in Section 1 (a) of the First Amendment (if the
Option is not timely exercised and lapses, the ROFR will be limited to 16,000
square feet of Rentable Area on the twelfth 12th Floor) on the following terms:

A.     If Landlord receives a bona fide written offer to lease space in the
Building that includes space on the ROFR Floor (the space covered by such offer
is herein referred to as the "ROFR Space") that Landlord desires to accept,
Landlord shall notify Tenant in writing of such offer and the terms thereof
(each an "Offer Notice"). If Landlord receives a bona fide written offer to
lease space in the Building that exceeds 35,000 square feet of Rentable Area and
includes space on the ROFR Floor, then Landlord shall not be required to notify
Tenant of such offer.

B.     If Landlord gives Tenant an Offer Notice, Tenant shall have the right to
lease the ROFR Space upon the same terms and conditions set forth in the
applicable Offer Notice. Tenant shall notify Landlord in writing whether Tenant
elects to lease the ROFR Space upon the same terms and conditions set forth in
the applicable Offer Notice within seven (7) days after Landlord delivers to
Tenant the applicable Offer Notice. If the ROFR Space identified in the Offer
Notice includes any space in the Building in addition to space on an ROFR Floor,
Tenant must elect to lease the entire ROFR Space and not just the space on the
ROFR Floor. If the space identified in the Offer Notice is less than all of the
space on a ROFR Floor, Tenant must elect to lease only the space identified in
the Offer Notice. If Tenant timely elects to lease the ROFR Space, then Landlord
and Tenant shall execute an amendment to this Lease, effective as of the date
such ROFR Space is to be included in the Premises, on the same terms contained
in the Offer Notice except that (a) the rentable area of the Premises shall be
increased by the rentable area in the ROFR Space (and Tenant's Share shall be
adjusted accordingly) on the commencement date in the Offer Notice, (b) the Base
Rental shall be increased by the amount specified for such space in the
applicable Offer Notice commencing on the date payments of rental would commence
in the Offer Notice, (c) Tenant shall only be entitled to allowances (e.g.,
moving allowance, construction allowance, and the like) or other tenant
inducements to the extent set forth in the applicable Offer Notice, and (d) the
Base Year for ROFR Space shall be the calendar year in which Tenant commences
its occupation or is required to commence its occupation of the ROFR Space. If
Tenant fails to timely exercise its right hereunder, then such right shall lapse
as to the ROFR Space covered by the applicable Offer Notice, time being of the
essence with respect to the exercise thereof, and Landlord may lease the ROFR
Space to the third party submitting the applicable offer on the terms set forth
in the applicable Offer Notice. If Landlord fails to lease such ROFR Space to
such third party on terms that are within ten percent (10%) economically of the
terms contained in the Offer Notice within one hundred eighty (180) days after
Tenant's receipt of the applicable Offer Notice, Landlord may not lease the same
space on the ROFR Space to such third party or another third party without first
complying with the requirements of this Paragraph B.

EXHIBIT H-1 – RIGHT OF FIRST REFUSAL

 

 

 

C.     If Tenant timely elects to lease the ROFR Space, Landlord will have the
right to review the then current financial condition of Tenant and will have the
right to require Tenant to increase the amount of the Security Deposit and terms
of the Security Deposit, such amount of increase and terms to be determined in
Landlord's sole discretion.

 

 

 

EXHIBIT H-1 – RIGHT OF FIRST REFUSAL

 

 

 

JOINDER, CONSENT AND RATIFICATION OF GUARANTOR

 

THIS JOINDER, CONSENT AND RATIFICATION OF GUARANTOR (this "Agreement"), dated
effective as of October 12, 2012, is executed by EMERGENCY MEDICAL SERVICES
CORPORATION, a Delaware corporation ("Guarantor") and made a part of that
certain First Amendment to Office Lease Agreement dated of even date herewith
(the "Lease Amendment") executed by executed by FSP GALLERIA NORTH LIMITED
PARTNERSHIP, a Texas limited partnership ("Landlord"), and EMCARE, INC., a
Delaware corporation ("Tenant"), to which this Agreement is attached.

 

Reference is hereby made to that certain Office Lease Agreement dated as of
March 15, 2012, executed by Landlord and Tenant (herein called, as modified by
the Lease Amendment, the "Lease"). Guarantor guaranteed some or all of the
duties and obligations of Tenant arising under the Lease pursuant to that
certain Guaranty of Lease dated as of March 15, 2012 (the "Guaranty").

 

In consideration of the covenants, conditions and agreements hereinafter set
forth, and for other good and valuable consideration, the receipt and adequacy
of which are all hereby acknowledged, Guarantor hereby covenants and agrees with
Landlord as follows:

 

1.     Guarantor hereby consents to the execution and delivery by Landlord and
Tenant of the Lease Amendment and to the consummation of the transactions
contemplated thereby. Guarantor hereby agrees that (i) from and after the date
of this Agreement, all references in the Guaranty to the term "Lease" shall mean
and refer to the Lease, as modified by the Lease Amendment, (ii) the Guaranty,
as so modified, and Guarantor's obligations, covenants, agreements and duties
thereunder remain in full force and effect, notwithstanding the execution and
delivery of the Lease Amendment and the consummation of the transactions
contemplated thereby. Guarantor hereby unconditionally ratifies, reaffirms and
confirms the Guaranty, as modified hereby.

 

2.     By the execution and delivery hereof, Guarantor represents and warrants
to Landlord that, as of the date hereof: (a) no authorization, approval,
consent, or other action by, notice to, or filing with, any governmental
authority or other person is required for the execution, delivery or performance
by Guarantor of this Agreement; and (b) this Agreement has been duly executed,
acknowledged and delivered by Guarantor and constitutes the legal and binding
obligation of Guarantor.

 

3.     This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas and shall be binding upon Guarantor, Landlord and
their respective successors and assigns.

 

IN WITNESS WHEREOF, Guarantor has executed this Agreement as of the date first
above written.

 

GUARANTOR:

 

    EMERGENCY MEDICAL SERVICES CORPORATION,     a Delaware corporation          
  By: /s/ Todd Zimmerman     Name:   Todd Zimmerman     Title:   Executive Vice
President 

 

